DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Group 2, and the species of a carrier comprising an oil (claim 18) and a further component in the composition that is an antioxidant (claim 25), in the reply filed on July 14, 2022 is acknowledged.  Claims 1, 8, 18, 25, 27, 28, 37, 40, 43, 44, 48, 49 and 50 have been amended.  Claims 3-7, 9-11, 13-17, 19-24, 26, 29-36, 38, 41, 42, 45-47, 51-55, 58, 59, 62 and 63 have been canceled.  No claims have been added.  Claims 1, 2, 8, 27, 37, 39, 40, 43, 44, 48-50, 56, 57, 60 and 61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions (non-elected Groups and species), there being no allowable generic or linking claim.  Accordingly, claims 12, 18, 25 and 28 are examined on the merits herewith.  Claim 28 has been rejoined, because it recites the same limitation as claim 25 with respect to the elected species, that the composition of claim 12 further comprises an antioxidant, one that is compatible with skin in claim 25.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 18, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zapka et al. (US 2017/0281660 A1), either alone or in combination with Ataiekhorasgani et al. (“Streptomyces infection in Cushing syndrome:  A case report and literature review,” Advanced Biomedical Research 3 26:1-4, 2014).  
Zapka et al. disclose a probiotic-containing preparation/composition for application to the skin to inhibit the growth of pathogens (see paragraphs 2, 3, 5 and 20).  The composition comprises the probiotic bacterium Streptomyces sp. (see paragraphs 9 and 25), which is an Actinobacterium.  The composition is a lotion, which is an oil-in-water or water-in-oil emulsion and carrier (see paragraphs 46 and 47).  Thus, the carrier comprises an oil.  See claims 12 and 18.  The composition further comprises an antioxidant, vitamin E, a skin conditioner (see paragraph 42).  See claims 25 and 28.  Thus, the antioxidant is dermatologically compatible.  The reference does not disclose all of the components together in one embodiment, yet it discloses that the composition comprises all of the components.  
Ataiekhorasgani et al. disclose that the genus Streptomyces is the most popular one for the production of antibiotic drugs, antibacterial, antifungal and antiparasitic drugs, as well as for a wide range of other bioactive compounds.  The reference discloses a number of common antibiotics produced by species of Streptomyces.  Streptomyces spp. do not cause infection in people with normal immune systems, although infection may occur in people who are immunodeficient.  See p. 1 and p. 3, left col.  As a result, Ataiekhorasgani et al. provide the motivation to use Streptomyces as the probiotic active agent in the composition of Zapka et al.  
In view of the foregoing, a holding of obviousness is required.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-07-22